The right and authority of Hon. Fred Botts to act as Assistant County Solicitor of the Criminal Court of Dade County, is questioned in these proceedings. Mr. Botts was appointed to this office by the Governor under the provisions of Section 1, of Chapter 11815, Acts of 1927, which is as follows:
  "That in all counties having a population of not less than One Hundred Thousand (100,000) and not more than One Hundred and Twenty Thousand (120,000) according to the last State census, the Governor of the State of Florida, shall appoint four (4) duly qualified citizens of the State to serve as Assistant County Solicitors, who shall hold during the pleasure of the Governor."
The constitutionality of this section is directly presented in these proceedings, and therefore the provisions thereof must be measured by the yardstick of the constitutional requirements relating thereto.
Section 7, of Article 16 of the Constitution provides that the Legislature shall not create any office with a term longer than four years. Assistant County Solicitor is an office, and the holder thereof is an officer.
  "The term "office" implies a delegation of a portion of the sovereign power to and possession of it by the person filling the office, and a public office is an agency for the State, and the person whose duty it is to perform the agency is a public officer." State vs. Jones, 84 So. 84.
It is a matter of common knowledge that an Assistant *Page 370 
County Solicitor of a Criminal Court is clothed with an important portion of the sovereign power of the State in the performance of duties incident to the administration of such office. The Constitution enjoins the Legislature from creating any office with a term longer than four years, but by the provisions of the section in question, the tenure of such officer is indefinite and uncertain and continues or terminates at the "pleasure of the Governor."
Section 27, of Article 3 of the Constitution, provides that the Legislature shall provide for the appointment or election of all officers not provided for in the Constitution, and "fix by law their duties and compensation." Chapter 11815, does not fix the duties of the officers to be appointed under its provisions.
Section 15, of Article 4 of the Constitution provides in substance, that all officers not liable to impeachment may be suspended by the Governor and his action in that connection reported to the Senate, and by and with the consent of the Senate he may remove such officers for any of the causes enumerated therein. Under the provisions of the statute involved here, Mr. Botts could be removed at the pleasure of the Governor, and with or without cause, and without the consent of the Senate, and without any compliance whatever with the requirements of Section 15 of Article 4.
In Advisory Opinion to the Governor, 80 So. 17, there is, apparently, a holding by this Court to the effect that the Governor was not required to report to the Senate the suspension or removal of convict inspectors appointed "subject to the will of the Governor" as provided by the statute then in question. But it is clear that in that instance the Court only interpreted the meaning and intent of the statute as it was enacted, and its constitutional *Page 371 
validity was not involved or considered. It is well established in this State that where a Court can dispose of any given case before it without passing upon the constitutionality of an involved statute, that it will do so. State vs. Parker, 49 So. 124. State vs. Louisville  Nashville Ry. Co., 40 So. 885, Van Pelt, Sheriff vs. Hilliard, 78 So. 693.
In the case now before us the constitutional validity of Chapter 11815, Acts of 1927, is directly presented and must be adjudicated. I think the statute in question here is clearly in conflict with the above mentioned provisions of our Constitution, and that the information in quo warranto is well founded, and that the demurrer of the Respondent thereto should be overruled. I therefore concur in the opinion of Judge Johnson overruling the demurrer.